Mr. Justice Trotter
delivered the opinion of the court.
This was an action of assumpsit upon a promissory note.' The appellees plead non-assumpsit and payment. There was a verdict and judgment for them upon these issues. Several errors have been assigned, all of which, however, resolved themselves into one question,- which is, whether Perry & Fox were entitled to the sets-off which were admitted by the court below ? This question depends upon the effect of the agreement which is shown by the record. Clark proposed to prove, by sundry witnesses who were brought forward for this purpose, that before the consummation of the compromise, and after, Perry & Fox, in conversation, stated and admitted “ that they were to lose, and by the compromise had given up and lost, amongst other things, the sums paid by them to Clark upon the purchase.” This testimony was rejected by the court, and this is the material ground of objection to the judgment. It has been urged in support of the opinion of the court below, that the testimonj-' of these witnesses was inadmissible, because it varied the terms of the written agreement. To this it might be sufficient to reply, that, properly speaking, there is no definite contract between the parties. There is none save the memorandum, and this was no more than a proposition submitted by the gentlemen whose names are subscribed to it as the mutual friends of each. It might not be acceded to, and it appears from the evidence that' when it was adopted it was done Avith variations of the terms it contained.— Of itself, it furnishes no evidence for or against either party, and required of necessity, from the nature of the thing, extrinsic proof to make it binding. And accordingly, the appellees intro*292duced witnesses to prove other facts besides those which are contained in the paper. If this might be done, surely it was competent for the appellant likewise to prove other terms or conditions of the compromise which did not contradict the memorandum. If it be true, as insisted in the argument, that this paper was evidence of a recision of the original contract, it is merely an inference of the law that the appellant was to refund the money; and certainly it was competent to him to repel that inference by the fact that the appellees had agreed to lose it. This he proposed to do, by proving the admissions of the appellees at various times before and after the consummation of the compromise, that such was the case. It is a general rule, that admissions or declarations voluntarily made by a party, are always admissible in evidence against him. 1 Starkie, 61. This admission does not contradict the terms of compromise contained in the memorandum, for that paper is entirely silent on this subject, nor is it at all inconsistent with any one stipulation in it. The case at bar then is that of a party seeking to recover money, to which, by his own repeated and voluntary admissions, he has no title. That such admissions are competent evidence, appears to us to be a proposition too plain to require comment. The judgment must, therefore, be reversed, and the cause remanded, and a venire de novo awarded.